Case 1:20-cr-00083-DKW-RT Document 29 Filed 10/29/20 Page 1 of 2   PageID #: 148




 BERVAR & JONES
 Attorneys at Law
 A Law Partnership
 BIRNEY B. BERVAR #5482
 Alakea Corporate Tower
 1100 Alakea Street, 20th Floor
 Honolulu, Hawaii 96813
 Phone: (808) 550-4990
 Fax: (808) 550-4991
 Email: bbb@bervar-jones.com
 Attorney for Defendant
 ALEXANDER YUK CHING MA

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,              CR. NO. 20-00083 DKW

                    Plaintiff,          DEFENDANT’S MOTION TO
                                        RECONSIDER ORDER OF
             vs.                        DETENTION; MEMORANDUM IN
                                        SUPPORT OF DEFENDANT’S
 ALEXANDER YUK CHING MA,                MOTION TO RECONSIDER ORDER
                                        OF DETENTION; EXHIBITS “A”
                    Defendant.          AND “B”; DECLARATION OF
                                        COUNSEL; CERTIFICATE OF
                                        SERVICE




                        DEFENDANT’S MOTION TO
                    RECONSIDER ORDER OF DETENTION

       Comes Now, Defendant Alexander Ma, through counsel, Birney B. Bervar,

 and moves this court to reconsider its order detaining Defendant Ma on the
Case 1:20-cr-00083-DKW-RT Document 29 Filed 10/29/20 Page 2 of 2         PageID #: 149




 grounds that new information and substantial new surety reasonably assure the

 safety of the community and Ma’s appearance at all court proceedings.

       This motion is based on the attached memorandum, the records and files

 herein, and such further evidence as the court may hear.

       DATED: Honolulu, Hawaii, October 29, 2020.



                                              /s/ Birney B. Bervar
                                              BIRNEY B. BERVAR
                                              Attorney for Defendant
                                              ALEXANDER YUK CHING MA




                                          2
